DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-11) and Species A (Figures 1-3) in the reply filed on 1/13/2022 is acknowledged.

Drawings
The drawings are objected to because:
Figures 8-9 contain poor line quality (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“V-1” through “V-12” in Figure 9;
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 17 lines 19-20 recites “The refrigeration cycle includes a refrigerant loop 1607 that includes a first heat exchanger, represented in this embodiment by compressor 1610”.  It is unclear how the compressor 1610 is representative of the first heat exchanger. 
Page 17 line 24 recites “second heat exchanger 1615” which appears to be a typo since the second heat exchanger is illustrated as 1625 in the Figures.
Page 26 line 2 recites “FIG. 24”, however no Figure 24 is provided in the drawings.
Appropriate correction is required.

Status of Claims
The status of the claims as filed in the reply dated 1/13/2022 are as follows: 
Claims 12-20 are cancelled by the applicant;
Claims 21-29 are newly added;
Claims 1-11 and 21-29 are pending and are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medlock (US2017/0328588A1, as cited in the IDS).
Re Claim 1. Medlock discloses a switching flow apparatus comprising (Figures 1-3): 
a housing (100, 150 combine to form the housing) (Figures 1-3); 
a refrigerant loop (150) within said housing, wherein said refrigerant loop includes a compressor (210), a first heat exchanger (152), an expansion valve (218), and a second heat exchanger (154) (Figures 1-3; Paragraphs 24-26); 
a first heat exchanger inlet (piping 116 at inlet of 152) for fluid entering the first heat exchanger and a first heat exchanger outlet (piping 118 at outlet of 152) for fluid exiting the first heat exchanger (Figures 2-3; Paragraphs 21-23); 
a second heat exchanger inlet (piping 124 at inlet of 154) for fluid entering the second heat exchanger and a second heat exchanger outlet (piping 126 at outlet of 154) for fluid exiting the second heat exchanger (Figures 2-3; Paragraphs 21-23); 
a source return inlet (inlet of 111 on line 112) configured to be in fluid communication with a source return line (112) exterior to said housing, and a source supply outlet (outlet of 111 on line 110) configured to be in fluid communication with a source supply line (110) exterior to said housing (Figures 2-3; Paragraphs 19, 21-23); 

wherein in a cooling mode, said source return inlet is in fluid communication with said first heat exchanger inlet and said source supply outlet is in fluid communication with said first heat exchanger outlet, and wherein said production return inlet is in fluid communication with said second heat exchanger inlet and said production supply outlet is in fluid communication with said second heat exchanger outlet (Figures 1-3; Paragraphs 36-37 teach a cooling mode); and 
wherein in a heating mode, said production return inlet is in fluid communication with said first heat exchanger inlet and said production supply outlet is in fluid communication with said first heat exchanger outlet, and wherein said source return inlet is in fluid communication with said second heat exchanger inlet and said source supply outlet is in fluid communication with said second heat exchanger outlet (Figures 1-3; Paragraphs 34-35 teach a heating mode). 
Re Claim 2. Medlock discloses said first heat exchanger is used for heating the source fluid in the cooling mode and heating the production fluid in the heating mode (Figures 1-3; Paragraphs 22-26, 34-37). 
Re Claim 3. Medlock discloses said first heat exchanger is a condenser (Figures 1-3; Paragraph 22). 
Re Claim 4. Medlock discloses said second heat exchanger is used for cooling the production fluid in the cooling mode and cooling the source fluid in the heating mode (Figures 1-3; Paragraphs 22-26, 34-37). 
Re Claim 5. Medlock discloses said second heat exchanger is an evaporator (Figures 1-3; Paragraph 22). 
Re Claim 6. Medlock discloses a first heat exchanger control valve (132) in fluid communication with said first heat exchanger outlet, wherein said first heat exchanger control valve is within said housing; wherein said first heat exchanger control valve is configured to direct fluid from the first heat exchanger outlet to the source supply outlet in the cooling mode; and wherein said first heat exchanger control valve is configured to direct fluid from the first heat exchanger outlet to the production supply outlet in the heating mode (Figures 2-3; Paragraphs 27-37). 
Re Claim 7. Medlock discloses a second heat exchanger control valve (136) in fluid communication with said second heat exchanger outlet, wherein said second heat exchanger control valve is within said housing; wherein said second heat exchanger control valve is configured to direct fluid from the second heat exchanger outlet to the production supply outlet in the cooling mode; and wherein said second heat exchanger control valve is configured to direct fluid from the second heat exchanger outlet to the source supply outlet in the heating mode (Figures 2-3; Paragraphs 27-37). 
Re Claim 8. Medlock discloses a first heat exchanger on/off valve (130) in fluid communication with the first heat exchanger inlet, wherein said first heat exchanger on/off valve is within said housing; wherein said first heat exchanger on/off valve is configured to be closed in the cooling mode so that the first heat exchanger inlet is in fluid communication with the source return inlet; and wherein said first heat exchanger on/off valve is configured to be open in the heating mode so that the first heat exchanger inlet is in fluid communication with the production return inlet (Figures 2-3; Paragraphs 27-37). 
Re Claim 9. Medlock discloses a second heat exchanger on/off valve (134) in fluid communication with the second heat exchanger inlet, wherein said second heat exchanger on/off valve is within said housing; wherein said second heat exchanger on/off valve is configured to be closed in the cooling mode so that the second heat exchanger inlet is in fluid communication with the production return inlet; and wherein said second heat exchanger on/off valve is configured to be open in the heating mode so that the second heat exchanger inlet is in fluid communication with the source return inlet. (Figures 2-3; Paragraphs 27-37).
Re Claim 10. Medlock discloses a control panel (300, 302, 304), wherein said control panel controls line voltage for the compressor (Paragraph 28 teaches controllers for controlling the refrigeration system.  Turning the compressor on and off would require regulation of the line voltage to the compressor. Thus, Medlock teaches the control panel controls line voltage for the compressor). 
Re Claim 11. Medlock discloses a domestic hot water supply line (103) in fluid communication with said first heat exchanger outlet, wherein said domestic hot water supply line is configured to divert fluid from said first heat exchanger outlet to a hot water tank (Figures 1-3; Paragraphs 17-19; The limitation of being configured for connection to a hot water tank is considered intended use of the hot water line since the claims are directed towards a switching flow apparatus and not a thermal management system.  Therefore, the hot water line 103 of Medlock is capable of being connected to a hot water tank). 
Re Claim 21. Medlock discloses said source return inlet, said source supply outlet, said source return line, and said source supply line form a source loop (Figures 2-3; Paragraphs 19, 21-23).   
Re Claim 22. Medlock discloses said source loop is a hydronic loop (Figures 1-3; Paragraph 20).  
Re Claim 23. Medlock discloses said production return inlet, said production supply outlet, said production return line, and said production supply line form a production loop (Figures 2-3; Paragraphs 19, 21-23).  
Re Claim 24. Medlock discloses said production loop is a hydronic loop (Figures 1-3; Paragraph 20).  
Re Claim 25. Medlock discloses in the cooling mode, said source loop is in fluid communication with said first heat exchanger and said production loop is in fluid communication with said second heat exchanger (Figures 1-3; Paragraphs 36-37).  
Re Claim 26. Medlock discloses in the heating mode, said source loop is in fluid communication with said second heat exchanger and said production loop is in fluid communication with said first heat exchanger (Figures 1-3; Paragraphs 34-35).  
Re Claim 27. Medlock discloses a first heat exchanger bypass line in fluid communication with said source return inlet and in fluid communication with said second heat exchanger inlet (Figures 2-3; Paragraphs 27-37; Medlock illustrates multiple bypass lines that interconnect the source, production, and heat exchangers so as to selectively reroute the fluid to each component).  
Re Claim 28. Medlock discloses a second heat exchanger bypass line in fluid communication with said production return inlet and in fluid communication with said first exchanger inlet (Figures 2-3; Paragraphs 27-37; Medlock illustrates multiple bypass lines that 
Re Claim 29. Medlock discloses a first heat exchanger outlet bypass flow line in fluid communication with said production supply outlet and in fluid communication with said first heat exchanger outlet (Figures 2-3; Paragraphs 27-37; Medlock illustrates multiple bypass lines that interconnect the source, production, and heat exchangers so as to selectively reroute the fluid to each component).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/TRAVIS RUBY/Primary Examiner, Art Unit 3763